[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 16, 2008
                              No. 07-11165                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 06-20628-CR-JAL

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

IVAN D. FERMIN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 16, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Ivan Fermin appeals his 21-month sentence for conspiracy to commit mail
and bank fraud, in violation of 18 U.S.C. § 1349. He contends that the district

court incorrectly applied Sentencing Guidelines § 2B1.1 because the court simply

relied on Fermin’s admissions at the change of plea hearing and the undisputed

facts in the presentence investigation report (PSR) in determining the intended loss

amount, instead of making its own fact findings.

       At sentencing, Fermin’s only objection to being sentenced on the basis of the

calculated loss amount was that no dollar amount had been included in the

indictment and the amount stated in the PSR exceeded the amount mentioned in

the plea agreement. He did not argue that the amount stated in the PSR, and which

he had admitted to during the plea colloquy, was factually inaccurate. Where a

defendant presses on appeal a ground of objection that he did not clearly articulate

in the district court, our review is only for plain error. See United States v.

Massey, 443 F.3d 814, 818 (11th Cir. 2006); United States v. Aguillard, 217 F.3d

1319, 1320 (11th Cir. 2000). To establish plain error, an appealing defendant must

show (1) an error (2) that is plain, (3) that affects substantial rights, and (4) that

seriously affects the fairness, integrity, or public reputation of judicial proceedings.

United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 1776 (1993).

       At sentencing, the government must prove by a preponderance of the

evidence any fact to be considered by the district court, United States v. Duncan,



                                             2
400 F.3d 1297, 1304 (11th Cir. 2005), including the applicability of any guidelines

enhancements, United States v. Ndiaye, 434 F.3d 1270, 1300 (11th Cir. 2006).

One such fact is the amount of loss to be attributed to the defendant in a fraud case.

United States v. Cabrera, 172 F.3d 1287, 1292-94 (11th Cir. 1999). “The findings

of fact of the sentencing court may be based on evidence heard during trial, facts

admitted by a defendant’s plea of guilty, undisputed statements in the presentence

report, or evidence presented at the sentencing hearing.” United States v.

Saunders, 318 F.3d 1257, 1271 n.22 (11th Cir. 2003) (quoting United States v.

Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989)). However, the failure to object to a

factual allegation in the PSR constitutes an admission for sentencing purposes, and

failure to object to a sentencing court’s findings of fact on the specific ground

raised on appeal ordinarily precludes us from concluding that the findings were

clearly erroneous. United States v. Wade, 458 F.3d 1273, 1277 (11th Cir.), cert.

denied, 127 S.Ct. 2096 (2007).

      Fermin not only failed to object in the district court to the factual statements

contained in the PSR on which the loss calculation was based, he had affirmatively

admitted to the loss amount at the plea hearing. The district court discussed the

loss amount and, referring to the plea colloquy, explained: “Based upon the

factual proffer and the Defendant’s admitting to facts as stated by the prosecutor, I



                                           3
find that the 12-level increase under 2(b)1.1(b)(Government) as the intended loss

of $317,300 is appropriate in this matter.” The district court committed no error,

plain or otherwise, when it based its finding as to the amount of the loss on

Fermin’s explicit admissions in the plea colloquy and on his implicit admissions

arising from his attorney’s failure to argue at sentencing that the amount stated in

the PSR was factually inaccurate.

      AFFIRMED.




                                           4